UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4094


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANDRE HALEY,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:08-cr-00410-AW-1)


Submitted:   September 27, 2012           Decided:   October 2, 2012


Before KING, DAVIS, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles N. Curlett, Jr., LEVIN & CURLETT LLC, Baltimore,
Maryland, for Appellant.      Emily Noel Glatfelter, Assistant
United States Attorney, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Andre Haley appeals the 100-month sentence imposed on

resentencing 1 following his guilty plea to distribution of fifty

grams     or    more    of   crack     cocaine,      in   violation     of   21   U.S.C.

§ 841(a)(1) (2006).            Counsel for Haley has submitted a brief in

accordance       with    Anders      v.     California,    386   U.S.    738      (1967),

certifying that there are no meritorious grounds for appeal, but

requesting that we review the validity of Haley’s conviction and

reasonableness of his sentence.                   Although advised of his right

to do so, Haley has not filed a pro se supplemental brief.                            For

the reasons that follow, we affirm.

                With regard to Haley’s conviction, because Haley did

not challenge the validity of his guilty plea in the district

court,     we    review      only    for     plain   error.      United      States   v.

Martinez, 277 F.3d 517, 524–27 (4th Cir. 2002).                         Our review of

the     record       reveals    that       the    district     court    substantially

complied with the dictates of Fed. R. Crim. P. 11 and committed

no error warranting correction on plain error review.

                Turning,     then,     to    Haley’s      sentence,     we   review     a

sentence       for   reasonableness,         applying     an   abuse    of   discretion


      1
       On the parties’ joint motion, we vacated Haley’s initial
120-month sentence and remanded the case to the district court
for reconsideration of the applicability of the Fair Sentencing
Act of 2010 (“FSA”).



                                              2
standard.       Gall v. United States, 552 U.S. 38, 51 (2007).                              We

first       consider        whether   the        district       court        committed    any

“significant procedural error, such as failing to calculate (or

improperly          calculating)      the       Guidelines          range,    treating     the

Guidelines as mandatory, failing to consider the [18 U.S.C.]

§ 3553(a)       [(2006)]       factors,         selecting       a     sentence    based     on

clearly erroneous facts, or failing to adequately explain the

chosen sentence.”             Id.     If no procedural error was made, we

review the substantive reasonableness of the sentence, “tak[ing]

into       account    the    totality       of       the   circumstances.”         Id.      A

sentence      that     falls    within      a        properly   calculated       Guidelines

range is presumptively reasonable.                         United States v. Abu Ali,

528 F.3d 210, 261 (4th Cir. 2008); see Rita v. United States,

551 U.S. 338, 347 (2007).

               We    readily    conclude         that      Haley’s     sentence    is     both

procedurally         and    substantively            reasonable. 2      The    sentence     is

procedurally reasonable inasmuch as the district court properly

calculated      the     applicable      Guidelines          range      and    appropriately


       2
        The   district  court’s   decision  to   apply   the FSA
retroactively is in accord with the Supreme Court’s decisions in
Dorsey and Hill, which issued more than four months after Haley
was resentenced.   See Dorsey v. United States, 132 S. Ct. 2321
(2012) (considering the retroactivity of the FSA to pipeline
cases and holding that “the Fair Sentencing Act’s more lenient
penalties [do] apply to those offenders whose crimes preceded
August 3, 2010, but who are sentenced after that date”).



                                                 3
explained the sentence in the context of the relevant § 3553(a)

factors.          Further,        the     within-Guidelines         sentence      is

presumptively substantively reasonable, and we divine no basis

to rebut that presumption.

           In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.      We   therefore        affirm       the   amended    judgment   of   the

district court.      This court requires that counsel inform Haley,

in writing, of the right to petition the Supreme Court of the

United States for further review.                     If Haley requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                    Counsel’s motion must

state that a copy thereof was served on Haley.                    We dispense with

oral   argument    because        the    facts     and   legal    contentions    are

adequately   presented       in    the    materials      before    the   court   and

argument would not aid the decisional process.



                                                                            AFFIRMED




                                            4